DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1, 3-6, 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morimono et al (US 20110235989) in view of Nagara et al (US 20120154386). 

Regarding claims 1and 6,  Morimono et al (US 20110235989) teach a display device mounted on a train, the display device (40) comprising (Fig. 1 (40), [0042], the train-mounted video information distribution and display system including a display device 40 ):; and a control circuitry (10) to acquire train information (10a, 10c) from which it is possible to determine whether the train is currently stopped (10c), and determine whether the train is currently stopped (10c) using the train information (10a, 10c) (Fig. 3 (10a, 10c), [0043],] the train information device 10 processes train identification information 10a and includes train operation information 10c indicating  stopping-station information), wherein when the train is currently stopped (10c), the control circuitry (10) determines a display (40) for the display data in the display (Fig. 3 (10, 10c, 20), as shown in Fig. 3, a train information device 10 outputs to a display device 40 via video-information distribution device 20 , [0043], note that a shown in Fig. 3, a train information device 10  includes train operation information 10c including stopping-station information), and when the train is not currently stopped, (Fig. 3(10b), [0043], train position information 10b including kilometrage from a departing station and an area number that shows a running area of a train).
Morimono et al do not teach “a display capable of displaying display data by a plurality of display methods with different orientations; a detector to detect an installation state of the display, wherein when the train is currently stopped the control circuitry determines a display method for the display data in the display on the basis of a result of detection performed by the detector, and when the train is not currently stopped, the control circuitry does not determine the display method in the display”.
Nagara et al (US 20120154386) teach the following:
“The sensor 160 detects a physical quantity (sensor information) indicating the posture of the portable device 10. For example, the sensor 160 may be any one of an acceleration sensor, a gyroscope and an angular velocity sensor, or a combination of those [0087], and the control unit 250 may determine the display orientation of the image data on the display unit 12 of the portable device 10” [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Morimono’s train information device 10/ display 40 system (Fig. 3) with Nagara’s sensor 160 and display orientation determination of the image data on the display unit 12, the use of which helps achieve generations for display systems as taught by Nagara et al.
Regarding claims 3 and 8,  Morimono et al teach circuitry determines in the display once after activation of the display device ([0051] Referring back to FIG. 4, in the display-program determination flow in this drawing).
Morimono et al do not teach circuitry determines the display method in the display once after activation of the display device.
Nagara et al teach the control unit 250 may determine the display orientation of the image data on the display unit 12 of the portable device 10” [0083].

Regarding claims 4 and 9,  Morimono et al teach the control circuitry determines in the display every time the train stops([0043], note that a shown in Fig. 3, a train information device 10  includes train operation information 10c including stopping-station information).
Morimono et al do not teach the control circuitry determines the display method in the display every time the train stops.
Nagara et al teach the control unit 250 may determine the display orientation of the image data on the display unit 12 of the portable device 10” [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Morimono’s train information device 10/ display 40 system (Fig. 3) with display orientation determination of the image data on the display unit 12, the use of which helps achieve improved image generations for display systems as taught by Nagara et al.
Regarding claims 5 and 10,  Morimono et al teach the train information includes at least one piece of open/close information about doors of the train, positional  the train ([0043],  instruction information 10e including a door opening/closing instruction).

Allowable Subject Matter
4.	Claims 2 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not  each  wherein when the control circuitry determines that the train is currently stopped, and the result of detection indicates that the display is installed with a top and a bottom of the display being oriented in a prescribed direction, the control circuitry determines the display method for causing the display to display the display data in the prescribed direction, and when the result of detection indicates that the display is installed upside down with respect to the prescribed direction, the control circuitry determines the display method for causing the display to display the display data upside down with respect to the prescribed direction.
Regarding claim 7, the prior art does no teach 	wherein in the control step, when the control circuitry determines that the train is currently stopped, and the result of detection indicates that the display is installed with a top and a bottom of the display  display data in the prescribed direction, and when the result of detection indicates that the display is installed upside down with respect to the prescribed direction, the control determines the display method for causing the display to display the display data upside down with respect to the prescribed direction.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.
                                          US 20170116964 to Needham et al 
                               US 20170278483 to Miyazawa et al 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	April 10, 2021